EXHIBIT 10.01

 
EMPLOYMENT AGREEMENT
 
AGREEMENT made this 1st day of September, 2005 by and between Wireless
Xcessories Group, Inc. (“WIRX” or “Employer”), a Delaware Corporation, and
Stephen Rade (“Employee”).
 
WITNESSETH:
 
WHEREAS, Employee is President, Chief Executive Officer and Chairman of the
Board of Directors of WIRX and has developed an intimate and thorough knowledge
of WIRX's business methods and operations; and
 
WHEREAS, the retention of Employee's services for and on behalf of WIRX is of
material importance to the preservation and enhancement of the value of the WIRX
business;
 
NOW THEREFORE, in consideration of the mutual covenants set forth below, and
intending to be legally bound hereby, WIRX and the Employee agree as follows:
 
1.   TERM OF EMPLOYMENT
 
1.1  WIRX hereby employs the Employee as President, Chief Executive Officer and
Chairman of the Board of Directors as set forth below, and Employee hereby
accepts this employment and agrees to render such services to WIRX on the terms
and conditions set forth in this Agreement. The initial term of employment under
this Agreement shall commence on September 1, 2005 and shall terminate on August
31, 2008, unless further extended or sooner terminated in accordance with the
terms and conditions of this Agreement. After the initial three-year term, this
Agreement shall be renewed automatically for successive terms of one year each,
unless either the Board of Directors of WIRX or Employee gives contrary written
notice to the other not less than 90 days in advance of the date on which this
Agreement would otherwise terminate. References to the term of this Agreement
shall refer both to the initial term and successive terms.
 
1.2  During the term of this Agreement, the Employee shall perform such
executive services for WIRX as are consistent with Employee's title and as are
assigned to Employee by the WIRX Board of Directors (“Board of Directors”).
 
1.3  During the term of this Agreement, Employee shall devote Employee's best
efforts to the affairs and business of WIRX, including such portion of
Employee's time and effort as Employee has customarily provided to this date as
President, Chief Executive Officer and Chairman of the Board of Directors.
 
1.4  The services of Employee shall be rendered principally in the Metropolitan
Philadelphia, Pennsylvania area, but Employee shall do such traveling on behalf
of WIRX as may be reasonably required.
 

--------------------------------------------------------------------------------


2.   COMPENSATION AND BENEFITS
 
2.1  WIRX will compensate Employee for Employee's services during the term of
the Agreement an annualized base salary of $250,000.00, less withholding
required by law or agreed to by Employee through December 31, 2005. The salary
will be payable pursuant to WIRX’s regular payroll policy (or in the same manner
as other similarly situated employees of WIRX). Employee’s base salary will be
reviewed annually by the Board of Directors. Except as mutually agreed upon by
Employee and Employer, yearly increases shall go into effect as of January 1 of
the year, and shall be no less than the cost of living percentage used by the
U.S. government in determining annual increases in Social Security payments and
at no time shall such base salary be reduced below the amount of the preceding
fiscal year.
 
2.2  During the term of the Agreement, Employee will be entitled to participate
in any WIRX bonus plan and earn an annual bonus up to and equal to Employee’s
salary if certain reasonable goals and/or targets set by the Board of Directors
are met. Notwithstanding anything herein to the contrary, Employee shall be
entitled to an annual minimum bonus target of no less than Fifty Thousand
Dollars ($50,000.00) per year during the term of the Agreement.
 
2.3  During the term of the Agreement, Employee will be entitled to participate
in the standard benefits plan that are made available to employees and
executives of WIRX or its subsidiaries and affiliates, or may come into
existence hereafter, to the extent commensurate with his duties and
responsibilities, including retirement, medical, dental, disability, life
insurance, stock option, profit sharing, or other plan, benefit or privilege as
fixed by the WIRX Board of Directors or any committee of such Board selected for
such purpose. To the extent Employee is otherwise eligible and qualifies, he
shall participate in and receive such benefits or privileges. The Board of
Directors shall not make any changes in such plans, benefits or privileges which
would adversely affect Employee's rights or benefits, unless such change occurs
pursuant to a program applicable to all executive officers of WIRX and does not
result in a proportionately greater adverse change in the rights of or benefits
to Employee as compared with any other executive officer of WIRX. Nothing paid
to Employee under any plan or arrangement presently in effect or made available
in the future shall be deemed to be in lieu of the salary payable to Employee
pursuant to Section 2.1.
 
2.4   
 
(a)  WIRX shall purchase a long term disability policy for the benefit of the
Employee, on terms and conditions reasonably satisfactory to the Employee and
WIRX, which shall pay benefits equal to 75% of Employee’s then base salary for
disabilities lasting more than six (6) consecutive months.
 
(b)   In the event that no such long term disability insurance is available, and
the Employee shall suffer a Disability, as defined in Section 4.1(c) below,
Employee shall receive fifty percent (50%) of Employee's compensation under
Section 2.1 for the remaining term of this Agreement. In the event that the
Employee returns to active employment on other than a full-time basis, then
Employee's compensation (as set forth in Section 2.1 of this Agreement) shall be
reduced in proportion to the time spent in employment, but no less than 75%.
 
(c)  There shall be deducted from the amounts paid to Employee during any period
of Disability, as described in Section 2.4(b), any amounts actually paid to
Employee pursuant to any disability insurance paid by WIRX for its employees or
other similar such program
 
2

--------------------------------------------------------------------------------


which WIRX has instituted or may institute on behalf of its employees for the
purpose of compensating Employee in the event of disability.
 
2.5  Nothing in this Agreement shall prevent or limit Employee’s continuing or
future participation in any plan, program, policy or practice provided by WIRX
or any of its affiliates for which Employee may qualify while an employee, nor
shall anything in this Agreement limit or otherwise affect such rights as
Employee may have under any contract or agreement with WIRX or any of its
affiliates relating to subject matters other than that specifically addressed
herein. Vested benefits and other amounts that Employee is otherwise entitled to
receive under any plan, policy, practice or program of, or any other contract or
agreement with, WIRX or any of its affiliates on or after the date of
termination of Employee’s employment shall be payable in accordance with the
terms of each such plan, policy, practice, program, contract or agreement, as
the case may be, except as explicitly modified by this Agreement.
 
2.6  Compensation and Benefits in the Event of a Change of Control.
 
(a) Employee’s compensation, bonus plan and benefits, including, but not limited
to, health, life, disability, profit sharing, stock option, retirement and
severance benefits (collectively referred to as “Benefits”), shall continue
after any Change of Control (as defined in section 4.1 (b) herein) in the same
manner that they existed prior to such Change of Control if Employee remains
employed by WIRX. If Employee does not remain employed by WIRX after a Change of
Control, paragraph 4 herein shall govern.
 
(b) In the event of a Change of Control, any and all options to purchase shares
of stock in WIRX shall be immediately vested and exercisable to the extent
permissible by the SEC and any and all other applicable laws.
 
3.   EXPENSES
 
3.1  WIRX shall reimburse Employee or otherwise provide for or pay for all
reasonable expenses incurred by Employee in furtherance of or in connection with
the business of WIRX including, but not limited to, automobile, travel,
telephone and Internet expenses, and all reasonable entertainment expenses
(whether incurred at the Employee's residence, while traveling, or otherwise)
subject to such reasonable limitations as may be established by the WIRX Board
of Directors. Such expenses must be deductible by WIRX for purposes of federal
income taxation to be paid by WIRX. If such expenses are paid in the first
instance by Employee, WIRX will reimburse Employee. Such expenses will only be
reimbursed upon Employee's presentation of an itemized account and written proof
of such expenses.
 
4.   TERMINATION
 
4.1  Definitions.
 
(a)  “Cause” means:
 
(i)   Employee’s conviction of any felony or misdemeanor involving moral
turpitude or conviction of any other crime which WIRX reasonably deems to
involve fraud; or
 
3

--------------------------------------------------------------------------------


(ii)  any act or omission by Employee which constitutes gross negligence or
intentional misconduct inimical to the best interests of WIRX in the performance
of the Employee’s obligations, duties and responsibilities as an employee of
WIRX; or
 
(iii)  violation by Employee of any of the covenants set forth under Sections 5
or 6 of this Agreement that has a material adverse affect on WIRX or any of its
Affiliates. A termination of Employee’s employment for Cause shall be effected
by written notice to Employee.
 
(iv)  Any act or omission to act by the Employee in reliance upon an opinion of
counsel to WIRX or counsel to the Employee shall not be deemed “cause”.
 
(b)  “Change in Control” in this Agreement shall mean
 
(i)  A Person (as defined by the Securities and Exchange Commission (“SEC”)) not
currently a holder of 50% or more of the stock of WIRX becomes the beneficial
owner (as that term is defined by the SEC) of 50% or more of the stock of WIRX;
 
(ii)  The sale of all or substantially all of the assets of WIRX;
 
(iii)  The Board of Directors approves the sale, merger, reorganization,
consolidation or other disposition of all or substantially all of the assets of
WIRX, or the acquisition of the assets of another company, where the affect is
that the controlling ownership of WIRX has changed;
 
(iv)  The Board of Directors approves the liquidation or dissolution of WIRX; or
 
(v)  WIRX is acquired by a Person by means of a take-over (hostile or friendly)
of a controlling interest in the shares of stock of WIRX.
 
(c)  “Disability” means that Employee has been unable, for a period of one
hundred eighty (180) consecutive days, to perform Employee’s duties as a result
of physical or mental illness or injury, and a physician selected by WIRX’s
insurers, and acceptable to Employee or Employee’s legal representative, has
determined that Employee’s incapacity will continue. In the event that Employee
and WIRX’s insurer cannot agree on a physician to be selected, the issue shall
be referred to binding arbitration in the manner provided in Section 10 herein.
 
(d)  “Terminated” shall mean that Employee is not offered or fails to accept a
comparable position in the surviving entity in the Change in Control, that is
similar in responsibility and compensation to the position Employee held in WIRX
or Affiliate prior to the Change in Control, within 50 miles of Philadelphia,
Pennsylvania, or, if Employee is so offered such a position and accepts such a
position, Employee is not maintained in that position for a minimum of twelve
(12) months after the Change in Control, unless Employee is subsequently
terminated for Cause.
 
4

--------------------------------------------------------------------------------


(e)  “Good Reason”. For purposes of this Agreement, “Good Reason” for Employee’s
termination of his employment will exist at any time after the happening of one
or more of the following events:
 
(i)   any material diminution of Employee’s duties or authority with WIRX as
specified herein, or the assignment of duties and responsibilities inconsistent
with Employee’s status as President, Chief Executive Officer and Chairman of the
Board of Company and any of which changes are made without Employee’s prior
express written consent;
 
(ii)  a reduction in salary or material reduction in benefits without the
express prior written consent of Employee;
 
(iii)  any breach by WIRX of any material obligation of WIRX under this
Agreement;
 
(iv)  a reassignment which requires Employee to move his principal work location
more than fifty (50) miles from Employee’s residence maintained at the time of
execution of this Agreement;
 
4.2  Notice of Termination by Employee for Good Reason. Employee shall be
required to give WIRX thirty (30) days prior written notice to terminate his
employment for Good Reason. WIRX shall then have the opportunity, during said
thirty-day period, to remedy or cure the circumstances, which are the basis for
Employee’s ability to terminate his employment for Good Reason, and Employee
shall not be able to terminate his employment for Good Reason if WIRX does so
remedy or cure the circumstances within such thirty-day period. During such
thirty-day opportunity to remedy given to WIRX, all of Employee’s benefits shall
continue in full force and effect as they had existed prior to the Good Reason.
 
4.3  Termination by Employee without Good Reason; Termination by WIRX Due to
Death, Disability or Cause.
 
(a)  Voluntary Termination by Employee Without Good Reason. If Employee
terminates his employment voluntarily then no severance shall be payable other
than amounts otherwise due to Employee under WIRX policy, including, but not
limited to, accrued but unpaid vacation, any portion of Employee’s salary
through the date of termination that has not yet been paid and any WIRX employee
benefit plan, or as otherwise required by law or this Agreement. Employee, his
dependents or estate shall also be entitled to receive any benefits under WIRX
benefit plans that are due in accordance with the terms of such plans.
 
(b)  Termination by WIRX Due to Employee’s Death. If Employee is terminated due
to his death, Employee’s estate will receive the greater of either
 
(i)  a one-time lump sum payment equivalent, before applicable deductions, to
two (2) times the sum of Employee’s last base salary, or
 
(ii)  the benefits of a life insurance policy owned by WIRX and taken on
Employee’s life. Employee’s designated beneficiary shall be entitled to Five
 
5

--------------------------------------------------------------------------------


Hundred Thousand Dollars ($500,000.00) of the Three Million Dollar
($3,000,000.00) life insurance policy which WIRX currently carries on Employee’s
life, and WIRX shall immediately make such modifications to the policy to
reflect this requirement.
 
(iii)  In addition to the payment in 4.3(b)(i) or (ii), Employee’s estate will
receive all amounts otherwise due to Employee under WIRX policy, including, but
not limited to, any portion of Employee’s salary through the date of termination
that has not yet been paid and any WIRX employee benefit plan, or as otherwise
required by law or this Agreement. Employee’s estate shall also be entitled to
receive any benefits under WIRX benefit plans that are due in accordance with
the terms of such plans and any and all options to purchase shares of stock in
WIRX shall be immediately vested and exercisable to the extent permissible by
the SEC and any and all other applicable laws.
 
(c)  Termination by WIRX Due to Employee’s Disability. If Employee is terminated
due to his Disability (as defined above), then no severance shall be payable,
except as provided in Sections 2.4 (a), (b), and (c), other than amounts
otherwise due to Employee under WIRX policy, including, but not limited to,
accrued but unpaid vacation, any portion of Employee’s salary through the date
of termination that has not yet been paid and any WIRX employee benefit plan, or
as otherwise required by law or this Agreement. Employee, his dependents or
estate shall also be entitled to receive any benefits under WIRX benefit plans
that are due in accordance with the terms of such plans and any and all options
to purchase shares of stock in WIRX shall be immediately vested and exercisable
to the extent permissible by the SEC and any and all other applicable laws.
 
4.4  Termination by WIRX for Other Than Cause, Death or Disability or Employee
for “Good Reason”. If WIRX terminates Employee’s employment for other than
Cause, death or Disability, or Employee terminates his employment for “Good
Reason”, then WIRX shall pay Employee any portion of Employee’s salary through
the date of termination that has not yet been paid. In addition, WIRX shall pay
Employee severance in an amount equal to two (2) years of annual base salary (as
in effect immediately prior to the termination of employment date). If Employee
elects COBRA continuation coverage under WIRX’s group health plans, WIRX also
shall pay the first six (6) months of COBRA premiums on behalf of Employee. As a
condition to the receipt of such payments, Employee must execute the release and
waiver of claims attached hereto as Exhibit A and must not revoke such release
and waiver. The severance amount shall be paid in a lump sum no later than ten
(10) business days after the later of the date WIRX receives Employee’s executed
release and waiver of claims or the date any period of revocation under such
waiver expires provided that Employee has not revoked his waiver. In the event
any amounts hereunder are such that Employee becomes subject to the excise tax
provisions of Internal Revenue Code Section 4999, WIRX will pay Employee all
such additional amounts as will allow Employee to retain a net amount equal to
the net amount he would have had if he had been subject only to income taxation.
Any amounts to be paid hereunder by WIRX shall be paid at the time any
withholding may be required, and any additional amounts required herein will be
paid to Employee within fifteen (15) days of the calculation of such amount.
Notwithstanding the foregoing, if WIRX has in effect a severance plan or policy
that complies with or is exempt from Code Section 409A applicable to all
employees similarly situated that provides a larger severance benefit than that
described in this section, then such severance plan or policy shall apply in
lieu of this Agreement and no severance payment shall be made hereunder.
 
6

--------------------------------------------------------------------------------


4.5  Termination following “Change in Control”. If at any time within one (1)
year of a Change of Control Employee is Terminated, it shall be deemed that such
termination is due to the Change of Control, and Employee shall be paid
severance in the amount of Employee’s last annual base salary plus Employee’s
last annual bonus amount for a period of two (2) years (“Severance Period”) on
the same terms and conditions as payments to be made to Employee under Section
4.2 above. In addition, all Benefits, including, but not limited to, health
insurance benefits, shall continue during the Severance Period to the same
extent as existed prior to the Change of Control.
 
4.6  Notice of Termination. Any termination of Employee's employment by WIRX or
by Employee shall be communicated by written notice of termination to the other
party. For purposes of this Agreement, a “notice of termination” shall mean a
written dated notice which shall (i) indicate the specific termination provision
in the Agreement relied upon; (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Employee's
employment under the provision so indicated; (iii) specify a date of
termination, which shall be not less than 30 nor more than 90 days after such
notice of termination; provided, however, that in the case of termination by
WIRX of Employee's employment for just cause pursuant to Section 4.3, the notice
of termination may specify a date of termination as of the date such notice of
termination is given.
 
5.   CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT.
 
5.1  Access to Confidential Information; Development of Inventions. During
employment by WIRX, Employee will have access to certain confidential
information and materials originated in WIRX or disclosed to WIRX by others
under agreements to hold the same confidential (“Confidential Information”). In
addition, Employee may during the period of employment make, develop or conceive
inventions, discoveries, concepts, ideas, information and improvements, either
patentable or not, which relate to or are useful in the business or activities
in which WIRX is or may become engaged, and which may or may not also constitute
Confidential Information (“Inventions”).
 
5.2  Use of Confidential Information. Employee agrees not to utilize any
Confidential Information for Employee’s own benefit nor to disclose,
disseminate, lecture upon or publish articles about any Confidential Information
to anyone outside WIRX, or to any officer or employee of WIRX not also having
access to such information, at any time either during or after employment by
WIRX, unless WIRX expressly consents beforehand in writing.
 
5.3  Disclosure and Ownership of Inventions. Employee agrees to disclose
promptly, in writing if so requested, to WIRX’s Board of Director’s, any
Inventions that Employee may make, develop or conceive during the period of
Employee’s employment by WIRX or by its predecessors or successors. All
Inventions shall be and remain the property of WIRX. Employee hereby assigns
(and agrees to assign) to WIRX all of Employee’s rights, title and interest in
any such Inventions, whether or not during the period of Employee’s employment
such Inventions may be reduced to practice, and to execute all patent
applications, assignments and other documents, and to take all other steps
necessary, to vest in WIRX the entire right, title and interest in and to those
Inventions and in and to any patents obtainable therefore in the United States
and in foreign countries.
 
7

--------------------------------------------------------------------------------


5.4  Patent Applications. If it chooses to prosecute applications for patent for
any Inventions, it being understood that it is not obligated to do so, WIRX
shall assume the entire expense of preparing, filing and prosecuting such
applications, through patent counsel appointed by WIRX.
 
5.5  Use and Adaptation of Inventions. It is understood and agreed that WIRX
shall have the royalty-free right to use, or to adapt and to develop in any way
all Inventions conceived or made by Employee, whether or not patentable,
including, but not limited to, processes, methods, formulas, and techniques, as
well as improvements thereof or know-how related thereto, or not to use them at
all should it so choose.
 
5.6  Ownership of Materials Pertaining to Confidential Information. All records
and other material pertaining to Confidential Information, whether developed by
Employee or others, shall be and remain the property of WIRX. Upon termination
of Employee’s employment with WIRX, all documents, records, notebooks and other
material of any kind pertaining to or containing Confidential Information then
in Employee’s possession, whether prepared by Employee or others, will be left
with or returned to WIRX by Employee.
 
5.7  Previous Inventions. WIRX will not assert any rights to any inventions,
discoveries, concepts or ideas, or improvements thereof or know-how related
thereto, as having been made or acquired by Employee prior to being employed by
WIRX.
 
5.8  Assignment Obligations. Employee shall not be obligated to: (i) assign to
WIRX any invention made by Employee while in WIRX’s employ which does not relate
to any business or activities in which WIRX is or may become engaged, except
that Employee is so obligated if the same relates to or is based on proprietary
or Confidential Information to which Employee shall have had access during and
by virtue of Employee’s employment or arises out of work assigned to Employee by
WIRX; (ii) assign any invention which may be wholly conceived by Employee after
Employee leaves the employ of WIRX, except that Employee is so obligated if such
invention shall involve the utilization of proprietary or Confidential
Information obtained while in the employ of WIRX; or (iii) assign any invention
which relates to or would be useful in any business or activities in which WIRX
is engaged if such invention was conceived and reduced to practice by Employee
prior to Employee’s employment with WIRX.
 
6.   NON-COMPETITION AND NON-SOLICITATION.
 
6.1  Non-Competition. Excepting only the passive investment in another business
entity (which shall be defined as a direct or beneficial ownership interest in
not more than ten per cent [10%], or with the written consent of the Board of
Directors, up to twenty per cent [20%] of the ownership interest), Employee will
not, during the term of Employee’s employment with WIRX and thereafter for the
period used to calculate any severance payment pursuant to Section 4 hereof (the
“Restriction Period”), directly or indirectly engage in, represent in any way,
be connected with, furnish or perform services in, or be employed by, provide
services to, or have any interest (whether as owner, employee, principal,
partner, servant, agent, employee, consultant, officer, director, stockholder,
or otherwise) in any business, company, or entity which (a) produces or
manufactures products or services that are competitive with, or substitutable
for, any products or services of Company, or (c) is a wholesaler, distributor,
reseller or marketer of any such products or services in the geographical area
where WIRX does, or at the time of Employee’s termination is doing, business
(which geographical area is acknowledged at this time to be the continental
United States).
 
8

--------------------------------------------------------------------------------


6.2  If the employment of Employee is terminated by WIRX for “Cause” or by
Employee without breach of this Agreement by Company, the term “Restriction
Period” means a period of one (1) year following the effective date of
termination of Employee’s employment.
 
6.3  While employed by WIRX and thereafter during the Restriction Period,
Employee agrees not to induce, solicit, attempt to induce or solicit, or cause
to be induced or solicited, any party who is an agent, employee, representative
or is affiliated with WIRX to leave the employ of or cease doing business with
WIRX.
 
6.4  Notwithstanding the referral of claims to Arbitration contained elsewhere
in this Agreement, Employee acknowledges that the remedy at law for any breach
of the foregoing will be inadequate, and WIRX will therefore be entitled, in
addition to any other relief available to it, to temporary and permanent
injunctive relief without the necessity of proving actual damage by applying for
same in the Court of Common Pleas of Montgomery County, Pennsylvania or the
United States District Court for the Eastern District of Pennsylvania, which
courts shall have jurisdiction over, and be the appropriate venue for, any such
action.
 
6.5  If provisions of this Section are ever determined by a court of competent
jurisdiction to exceed limitations permitted by law, then such provisions shall
be reformed automatically to set forth the maximum limitations period.
 
7.   MISCELLANEOUS
 
7.1  Notwithstanding any other provision contained in this agreement, the
payment or obligation to pay any monies or granting of any rights or privileges
to Employee as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that Employee now has under any plan or benefit
presently outstanding.
 
7.2  This Agreement may not be modified, changed, amended, extended, or altered
except in writing signed by the Employee or by his duly authorized
representative, and by the Board of Directors or the Compensation Committee of
WIRX
 
7.3  WIRX’s obligation to make the payments provided for in, and otherwise to
perform its obligations under, this Agreement shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the WIRX may have against Employee or others. In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Employee under any of the provisions of this
Agreement.
 
7.4  All notices given or required to be given shall be in writing, sent by
United States first-class certified or registered mail or by a known overnight
carrier, postage prepaid, to Employee (or to Employee's spouse or estate upon
Employee's death or disability) at Employee's last known address, and to WIRX at
its principal offices. All such notices shall be effective when deposited in the
mail in the manner specified in herein. Either party by a notice in writing may
change or designate the place for receipt of all such notices.
 
7.5  No course of conduct between WIRX and Employee and no delay or omission of
WIRX or Employee to exercise any right or power given under this Agreement
shall: (i) impair the subsequent exercise of any right or power, or, (ii) be
construed to be a waiver of any
 
9

--------------------------------------------------------------------------------


default or any acquiescence in or consent to the curing of any default or of any
other right or power that shall have arisen. Every power and remedy granted by
law and by this Agreement to any party may be exercised as may be deemed
expedient. All such rights and powers shall be cumulative to the fullest extent
permitted by law.
 
8.   SUCCESSORS
 
8.1  This Agreement shall inure to the benefit of and be binding upon Employee,
and, to the extent applicable, Employee's heirs, assigns, executors, and
personal representatives, and WIRX, its successors, and assigns, including,
without limitation, any person, partnership, or corporation which may acquire
all or substantially all of WIRX's assets and business, or with or into which
WIRX may be consolidated or merged. This provision shall apply in the event of
any subsequent merger, consolidation, or transfer.
 
8.2  The duties and responsibilities of Employee hereunder are of a personal
nature and shall not be assignable or delegable in whole or in part by Employee.
 
9.   APPLICABLE LAW
 
9.1  This Agreement shall be governed in all respects and be interpreted by and
under the laws of the Commonwealth of Pennsylvania.
 
10.   ARBITRATION
 
10.1  In the event that any dispute should arise between the parties regarding
the meaning or effect of this Agreement, which dispute cannot be resolved by the
parties (except the question of Employee's disability which is governed in
Section 4.1(c), or an action for injunctive relief under 6.4), the parties shall
appoint a panel of three persons as arbitrators. Employee shall appoint one such
arbitrator, WIRX shall appoint another, and the third shall be appointed by the
first two. Proceedings under this paragraph may be initiated by either party
informing the other in writing of the necessity for arbitration and the subject
matter of the arbitration. The parties shall select the first two arbitrators
within 45 days after such notice has been sent. The panel of two arbitrators
shall select the third arbitrator within 30 days after their appointment from a
list or lists of eligible persons submitted to them by the parties. Proceedings
under this paragraph shall be commenced and pursued as expeditiously as
possible. The parties shall compensate the arbitrators selected. All other costs
of the arbitration shall be borne equally. All proceedings or the enforceability
of any award and all other matters pertaining to the arbitration shall be
governed by the Federal Uniform Arbitration Act.
 
11.   INDEMNIFICATION
 
11.1  WIRX shall indemnify, defend and hold Employee his agents, executors,
heirs and assigns, harmless against and from liability and claims of any kind,
whether threatened or pending, for loss or damage, financial or otherwise, to
WIRX or any other person or entity, arising out of Employee’s position as a
director, officer or employee or agent of WIRX or due to acts which are under
the authority or powers given to Employee. WIRX shall, at WIRX’s sole expense,
defend Employee, his agents, executors, heirs and assigns, in any action or
proceeding arising from any such claim, by counsel reasonably satisfactory to
Employee and shall indemnify Employee against all reasonable and actual costs,
attorneys fees, expert witness fees and any other reasonable and actual expenses
incurred in or for such action or proceeding, whether pending or threatened.
 
10

--------------------------------------------------------------------------------


12.   REFERRAL FEE
 
12.1  It is specifically agreed herein that should Employee introduce, cause or
be responsible in any material way for the acquisition (excluding an acquisition
that is unwanted by a majority of the shareholders of WIRX), consolidation,
sale, merger, disposition or change of control of WIRX (including, but not
limited to, a change in majority ownership or a majority of its Board of
Directors) (all of which separately and collectively shall be referred to as a
“Change Event”), Employee shall be compensated therefore by payment of a
percentage of the price received or paid by WIRX for such Change Event.
 
12.2  Employee shall receive a percentage of the purchase or sale price received
or paid by WIRX as follows:
 
(a)  Five percent (5%) of the first Ten Million Dollars ($10,000,000.00);
 
(b)  Four percent (4%) of the second Ten Million Dollars ($10,000,000.00);
 
(c)  Three percent (3%) of the third Ten Million Dollars ($10,000,000.00); and
 
(d)  One percent (1%) of all amounts paid or received over Thirty Million
Dollars ($30,000,000.00).
 
12.3  Payment to Employee hereunder shall be made within thirty (30) days of
receipt or payment by WIRX of any consideration related to such Change Event.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
 
 



   
WIRELESS XCESSORIES GROUP, INC.
 
 
 
Attest: _______________________________
 
 
 
By:  /s/ Christopher F. McConnell

--------------------------------------------------------------------------------

Chairman-Comp Committee
                   
EMPLOYEE
 
Witness: _____________________________
 
 
By:  /s/ Stephen Rade

--------------------------------------------------------------------------------

Stephen Rade
   
 
         
By:  /s/ Ronald E. Badke

--------------------------------------------------------------------------------

CFO and Secretary
   
 

 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------



EXHIBIT A TO RADE EMPLOYMENT AGREEMENT
 
General Release
 
Steven Rade (“You”) and Wireless Xcessories Group, Inc. (the “Company”) have
agreed on the following:
 
Effective today, your employment at the Company shall be terminated. Within ten
business days after the later of the date the Company receives Employee’s
executed release and waiver of claims, or the date the period of revocation
hereunder expires provided that Employee has not revoked his waiver after you
sign this Agreement, the Company will pay you $__________ (the equivalent to two
(2) years of annual base salary [as in effect immediately prior to the
termination of employment date]) less applicable tax withholdings, and, if you
elect COBRA continuation coverage, the first six (6) months of COBRA premiums as
consideration for this release, in accordance with the terms of this Agreement
and Paragraph 4.3 of the Employment Agreement entered into by you dated August
1, 2005 (“Employment Agreement”). Notwithstanding anything herein to the
contrary, nothing herein shall in any way change, modify or diminish the vested
or accrued obligations and rights of the parties, as of the date of termination
under the Employment Agreement or any stock option agreement or any of your
other Benefits (as defined by the Employment Agreement).
 
In return for this payment, you completely release any and all claims you may
now have or have ever had against the Company, its affiliated, related, parent
or subsidiary corporations, and its present and former directors, officers, and
employees, and agree not to file, cause to be filed, or otherwise pursue any
such claims. For purposes of this General Release, the term “claims” includes,
but is not limited to, any and all: claims for compensation, bonuses, severance
pay, or stock options; claims arising from your employment including, but not
limited to, claims arising under any federal, state, or other governmental
statute, regulation, or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended; the Federal Age Discrimination in
Employment Act; the Federal Older Workers Benefit Protection Act; the Federal
Americans with Disabilities Act; the Family Medical Leave Act; the Fair Labor
Standards Act; the Federal Equal Pay Act; the Fair Credit Reporting Act, The
Employee Retirement and Income Security Act, The Pennsylvania Human Relations
Act; and any other federal, state or local law, statute, regulation or ordinance
applicable to the employment relationship between the parties; and any and all
claims for attorneys’ fees and costs. The parties agree that any and all
disputes arising out of the terms of this Agreement or their interpretation, any
of the matters herein being released, or any other dispute between the parties,
shall be resolved in accordance with the Employment Agreement.
 
YOU AGREE THAT THIS RELEASE SPECIFICALLY COVERS KNOWN AND UNKNOWN CLAIMS WHICH,
IF KNOWN BY YOU, WOULD HAVE MATERIALLY AFFECTED YOUR DECISION TO ENTER INTO THIS
AGREEMENT.
 

--------------------------------------------------------------------------------


You acknowledge that the payment and benefits described above exceed the amount
to which you otherwise are entitled under the Company’s policies and practices.
You also agree that this Agreement is confidential and you will not discuss it,
or any of its terms, with anyone without the Company’s prior consent.
 
You agree that the Company would be irreparably harmed by any violation, or
threatened violation of this Agreement and that, therefore, the Company shall be
entitled to an injunction prohibiting you from any violation or threatened
violation of this Agreement. This right shall be in addition to and not by way
of limitation of any other legal or equitable remedies to which the Company may
be entitled, including, but not limited to, the right of the Company to seek
recovery or set off of any and all consideration paid to you under this
Agreement in the event you breach this Agreement or this Agreement is held
invalid.
 
You represent and warrant to the Company that there has been no assignment or
other transfer of any interest in any claim which you may have against the
Company or anyone else released hereby and agree to indemnify and hold all such
parties harmless from any liability, claims, demands, damages, costs, expenses,
and attorney’s fees incurred as a result of any person asserting any such
assignment or transfer of any claims.
 
You warrant that while in the employ of the Company, you did not misrepresent
the Company or deal with any third party in bad faith. You further warrant that
you have not incurred any expenses or obligations or liabilities on behalf of
the Company which have not been disclosed to the Company at the signing of this
Agreement.
 
You acknowledge that this Agreement is binding on you and your heirs,
successors, and assigns and inures to the benefit of the Company and its
successors and assigns.
 
You have the right to consult an attorney and have been advised that you may
have 21 days to consider this Agreement. (You, of course, do not have to wait
21 days to sign this Agreement). You have also been advised that you may revoke
this Agreement within 7 days after you sign it, and that this agreement shall
not become effective or enforceable until the revocation period has expired. If
you elect to revoke this Agreement, you will do so via written letter sent
certified mail to Board of Dirctors, Wireless Xcessories Group, Inc. 1840 County
Line Rd., Suite 301, Huntingdon Valley, PA 19006 ALL SEVERANCE SHALL BE PAID
ONLY AFTER THIS AGREEMENT HAS BEEN SIGNED AND DELIVERED TO THE COMPANY BY YOU
AND THE REVOCATION PERIOD HAS ENDED.
 
Finally, you acknowledge that you have been afforded every opportunity to and
have read this Agreement, are fully aware of its contents and legal effect, and
have chosen to enter into this Agreement freely, without coercion, and based on
your own judgment.
 

   
WIRELESS XCESSORIES GROUP, INC.
 
 
 
 
Stephen Rade
  [Name and Title of Company Signatory]    
 
 
Date:
 
Date:  
   

 